NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0040n.06
                              Filed: January 13, 2005

                                           No. 03-2406

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ROBERT J. BOWMAN,                                 )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
KNAPE & VOGT MANUFACTURING                        )   WESTERN DISTRICT OF MICHIGAN
COMPANY,                                          )
                                                  )
       Defendant-Appellee.                        )




       Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.


PER CURIAM. Robert Bowman appeals the district court’s order granting summary judgment for

Knape & Vogt Manufacturing Company. After hearing oral argument and reviewing the record, the

parties’ briefs, and the applicable law, this court determines that no jurisprudential purpose would

be served by a panel opinion and affirms the district court’s decision for the reasons stated in that

court’s opinion.




       *
       The Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.